Citation Nr: 0902684	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  01-09 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), a June 2005 United States Court of 
Appeals for Veterans Claims (Court) Order which vacated, in 
part, a May 2004 Board decision and remanded the case for 
compliance with a May 2005 Joint Motion for Remand, and an 
October 2005 Board remand.  

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
a right knee disorder.  After reviewing the veteran's claims 
file, the Board concludes that additional development is 
necessary.

In compliance with an October 2005 Board remand, the RO sent 
the veteran letters in May 2006 and November 2006 requesting 
that he identify all sources of medical treatment for his 
right knee disorder.  In July 2006 and December 2006 
statements submitted by the veteran, he reported that he 
injured his right knee in service while playing football, and 
that he had medical treatment at the base hospital at Fort 
Dix, New Jersey in either October 1967 or November 1967.  

In response to the veteran's statements, in February 2007, 
the RO submitted a request to the National Personnel Records 
Center (NPRC) for all of the veteran's clinical records 
related to a right knee injury at Fort Dix, New Jersey for 
the period of October 1, 1967 to November 30, 1967.  However, 
in response to the RO's request, in March 2007 the NPRC 
responded that a search of the records from Fort Dix, New 
Jersey for the year of 1968 returned no results.  Despite the 
RO's request, it does not appear that the NPRC searched for 
records during the pertinent time period, which was from 
October 1, 1967 to November 30, 1967.  Accordingly, remand is 
required for the RO to again request all of the veteran's 
clinical records from the base hospital at Fort Dix, New 
Jersey for the time period of October 1, 1967 to November 30, 
1967.  

In addition, as the VA examiner's opinion in the August 2008 
VA joints examination report that the veteran's right knee 
disorder is not related to service is based primarily on a 
lack of inservice treatment records, if the RO obtains 
inservice treatment records indicating that the veteran 
sustained a right knee injury in service, the veteran's 
claims file, to include the additional inservice treatment 
records, should be provided to the VA examiner who conducted 
the August 2008 VA examination for a supplemental medical 
opinion as to the etiology of the veteran's current right 
knee disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the NPRC, or any 
other appropriate agency, and request 
copies of all of the veteran's clinical 
records from the base hospital at Fort 
Dix, New Jersey for the period of October 
1, 1967 to November 30, 1967.  If these 
records cannot be found, or if they have 
been destroyed, the RO must ask for 
specific confirmation of that fact.  
Thereafter, if the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO took to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran and his 
representative must be given an 
opportunity to respond.

2.  If, and only if, the RO obtains 
records which confirm that the veteran 
injured his right knee in service, then 
the veteran's claims file, including such 
clinical records, must be provided to the 
VA examiner who provided the August 2008 
VA joints examination for a supplemental 
opinion as to the etiology of the 
veteran's right knee disorder.  
Specifically, the examiner must state 
whether the veteran's diagnosed right knee 
disorder is related to the veteran's 
active duty service, or any incident 
therein.  The examiner must provide 
supporting rationale for any opinion 
provided.  If the examiner determines that 
a new examination is required, one must be 
conducted.  If the same examiner is not 
available, the RO must afford the veteran 
a new comprehensive examination to 
determine the nature and etiology of the 
veteran's right knee disorder.  All 
pertinent symptomatology and findings must 
be reported in detail.  All indicated 
tests and studies must be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether the 
veteran's right knee disorder is related 
to active military service.  A complete 
rationale for any opinion expressed must 
be included in the examination report.  
The report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
medical opinion report or examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  The RO must then re-adjudicate the 
veteran's claim for service connection for 
a right knee disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


